DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 19, 2022.

Response to Arguments
3.	Applicant’s amendment/arguments filed on April 19, 2022 regarding claims 1 and 4-6 rejections under 35 U.S.C. 103 have been fully considered but found unpersuasive as explained below.

Applicants respectfully asserts that the cited prior art combination fails to meet the limitations “wherein the protruding portion has a shape protruding from a main body of the cast-iron insert to a side surface of the main body, wherein a surface of the protruding portion is located at a plane coplanar with a side surface of each of the plurality of supports and wherein the cast-iron insert buried in the plurality of supports is configured to be exposed from the each of the plurality of supports only at an exposed surface of the protruding portion”.

The Examiner respectfully submits that Hoshikawa (Fig. 2) discloses protruding parts (25, 26) that protrude largely from the side surfaces 33 and 34 in the horizontal direction orthogonal to the crankshaft, or in other words in the right-left direction in FIG. 2, arc formed in the cylindrical area 21 (Hoshikawa [0029]). The protruding parts 25 and 26 enlarge the joint surface 12 of the bearing cap 11 with the bulkhead 2 in a horizontal direction perpendicular to the axial direction, and function to increase the joint surface area between the bearing cap 11 and the bulkhead 2 (Hoshikawa [0029]).
Further on, one of ordinary skill in the art would arrive at the protruding portion with a shape protruding from a main body of the cast-iron insert (3) to a side surface of the main body when combining Hoshikawa protruding parts 25-26 into Menzl insert (3).
Accordingly, the cast-iron insert (3) buried in the plurality of supports will be configured to be exposed from the each of the plurality of supports only at an exposed surface of the protruding portion (i.e. protruding parts 25, 26 in Hoshikawa that protrude largely from the side surfaces 33 and 34 in the horizontal direction orthogonal to the crankshaft).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
     Claims 1 and 4-10 are pending in this application.
     Claims 7-10 are withdrawn from consideration.
     Claims 1 and 4-6 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over (Menzl – US 6,357,412 B1, in view of (WANG – US 2017/0167435 A1), further in view of (Hoshikawa – US 2013/0163906 A1).

With regard to claim 1, Menzl (Figs. 1-2) disclose:
A buried structure of a cast-iron insert (3: Figs. 1-2; Col. 2, Ln. 45-65) for an engine bed plate (crankcase made of light metal according to the invention is provided with case outer walls 1 running longitudinally in the conventional way, as well as bearing walls 2 connecting these case outer walls 1 and directed transverse thereto), the structure comprising:
a body frame (1, 2: Fig. 1) formed of light metal (Col. 2, Ln. 45-50); and
a plurality of supports (500: Please see Menzl Annotated Fig.1 below), 
wherein the cast-iron insert (3) is integrally cast with each of the plurality of supports (500) to form the buried structure, and 
wherein the cast-iron insert (3) has a portion (600) which is exposed out of the supports (500) at a position supporting a thrust bearing of each of the plurality of supports (500).


    PNG
    media_image1.png
    505
    757
    media_image1.png
    Greyscale

Menzl Annotated Fig.1

But Menzl does not explicitly and/or specifically meet the following limitations:
(A) a body frame formed of aluminum
(B) the cast-iron insert has a protruding portion which is exposed out of the supports at a position supporting a thrust bearing of each of the plurality of supports
(C) wherein the protruding portion has a shape protruding from a main body of the cast-iron insert to a side surface of the main body, wherein a surface of the protruding portion is located at a plane coplanar with a side surface of each of the plurality of supports and wherein the cast-iron insert buried in the plurality of supports is configured to be exposed from the each of the plurality of supports only at an exposed surface of the protruding portion.

However, regarding limitation (A) above, WANG discloses the use of a cylinder block made of an aluminum alloy (WANG [0006, 0027]). 
Accordingly, because Menzl already disclose that, with the exception of the insert (3), the remaining of the block structure (1, 2) is made of a light metal, one of ordinary skill in the art would have found obvious to at least try using aluminum for the construction of the main body in Menzl.
WANG ([0027]) teaches that other so called “light metals” can be use in addition to aluminum. The use of aluminum or any other light metals for the majority of the cylinder block is for the purpose to save weight while keeping a reasonable thermal and structural stresses resistant structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of Menzl incorporating a body frame formed of aluminum as taught by WANG for the purpose to save weight while keeping reasonable thermal and structural stresses resistant structure.

Further on, regarding limitation (B) above, Hoshikawa (Fig. 2) discloses protruding parts (25, 26) that protrude largely from the side surfaces 33 and 34 in the horizontal direction orthogonal to the crankshaft, or in other words in the right-left direction in FIG. 2, arc formed in the cylindrical area 21 (Hoshikawa [0029]). The protruding parts 25 and 26 enlarge the joint surface 12 of the bearing cap 11 with the bulkhead 2 in a horizontal direction perpendicular to the axial direction, and function to increase the joint surface area between the bearing cap 11 and the bulkhead 2 (Hoshikawa [0029]).

Finally, regarding limitation (C) above, one of ordinary skill in the art would arrive at the protruding portion with a shape protruding from a main body of the cast-iron insert to a side surface of the main body when combining Hoshikawa protruding parts 25-26 into Menzl insert 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of Menzl in view of WANG further incorporating a protruding portion into the bearing cap insert as taught by Hoshikawa to increase the joint surface area between the bearing cap and the bulkhead.

With regard to claim 4, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 1, and further on Menzl also discloses:
wherein the main body of the cast-iron insert (3) is buried in an internal of each of the plurality of supports (500).

With regard to claim 5, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 4, and further on Menzl also discloses:
wherein the main body of the cast-iron insert has a shape of a lattice structure (700: Please see Menzl Annotated Fig. 2 below).

    PNG
    media_image2.png
    369
    581
    media_image2.png
    Greyscale

Menzl Annotated Fig. 2
With regard to claim 6, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 1, and further on Menzl in view of WANG and Hoshikawa also discloses:
wherein a pair of protruding portions is disposed such that a bolt hole for mounting the thrust bearing is positioned between the pair of the protruding portions (One of ordinary skill in the art would arrive at this structure when combining Hoshikawa protruding parts 25-26 into Menzl insert 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747